Judgment of resentence, Supreme Court, New York County (Charles H. Solomon, J.), rendered December 9, 2004, convicting defendant, upon his plea of guilty, of violation of probation, and resentencing him to a term of three years to life, unanimously affirmed.
In 1996, defendant pleaded guilty to criminal sale of a controlled substance in the second degree and was sentenced to lifetime probation. In 2004, following his arrest and conviction in Richmond County on an unrelated case, he was convicted of violating his probation and was resentenced as indicated. Defendant’s argument for a sentence reduction under the Drug Law Reform Act (L 2004, ch 738) is without merit (People v Utsey, 7 NY3d 398 [2006]). Concur—Buckley, EJ., Tom, Mazzarelli, Saxe and McGuire, JJ.